DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-5, 7-10, and 11-14 in the reply filed on 12/8/2021 is acknowledged.
Claim 6 being canceled.
Claims 1-5 and 7-20 are pending.
Claims 1-5, 7-10 and 11-14 have been examined on the merits in this office action.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
	The information disclosure statements filed May 14, 2020, have been received and complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609. Accordingly, the information disclosure statement(s) are being considered by the examiner, and initial copied is attached herewith.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: spacer plate 54.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 7, and 8 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Byun et al. (US2011/0052949A1).

As to claim 1 and 7:
Byun discloses an overcharge protection device cover assembly for use with a battery cell housing, the battery cell housing having a first terminal and a second terminal, the overcharge protection device cover assembly comprising (cap assembly 50 [0054]):
second tab 56 [0056] Fig. 3), the first terminal pad being contactable with the first terminal of the battery cell housing (second tab 56 is electrically connected to the second terminal 22 [0056] Fig. 3); 
a second terminal pad having a second length that is greater than the first length (first tab 52 [0040] Fig. 3), the second terminal pad being contactable with the second terminal of the battery cell housing (first tab 52 is electrically connected to the first terminal 21 [0056] Fig. 3); 
a reversal device that is deflectable toward the first and second terminal pads (deformable plate 51 [0058] Fig. 3), 
the reversal device is transitionable between a first configuration and a second configuration (with increase internal pressure …deformable plate 51 deforms and curves upward toward the exterior of the battery [0060]), 
the first terminal pad is a first distance from the reversal device when the reversal device is in the first configuration and the second terminal pad is a second distance from the reversal device when the reversal device is in the first configuration, and wherein the first distance and the second distance are different from one another (see…Fig. 3); 
and a conductive element between the reversal device and the first and second terminal pads (intermediate member 53 is welded and fixed to the deformable plate 51 [0059] Fig. 3…The lifted intermediate member 53 electrically connected to first tab 52 and second tab 56, inducing a short-circuit. [0061])
Where d1 is greater than d2 in Fig. 3 as applied to claim 7.

    PNG
    media_image1.png
    877
    1320
    media_image1.png
    Greyscale

(Byun Fig. 3 annotated for illustration)



As to claim 2:
	 Byun discloses the first terminal pad includes a first end portion and a second end portion opposite the first end portion; the second terminal pad includes a first end portion and a second end portion opposite the first end portion, the first end portion of the first terminal pad being contactable with the first terminal of the battery cell housing and the first end portion of see…Fig. 3 below).

    PNG
    media_image2.png
    812
    1082
    media_image2.png
    Greyscale

(Byun Fig. 3 annotated)

As to claim 8:
	Byun discloses a uniform or same working thickness of the first and second terminal pads.

    PNG
    media_image3.png
    694
    860
    media_image3.png
    Greyscale

(Byun Fig. 3 annotated)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9 is rejected under 35 U.S.C. 103 as being unpatentable over Byun et al. (US2011/0052949A1).

As to claim 9:
	The limitation “the second terminal pad includes a second working thickness that is greater than the first working thickness,” is an adjustment of form without results showing benefit and is deemed a design change.
The change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04).


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Byun et al. (US2011/0052949A1) as applied to claim 7 above, and further in view of Lange et al. (US2014/0272492A1).

As to claims 10:
	Byun discloses a battery having improved safety but does not explicitly teach the reversal device transitioning from first configuration to the second configuration causes the conductive element to contact the second terminal pad before the conductive element contacts the first terminal pad.
	In the same field of endeavor Lange discloses a battery with improved safety [Abstract], and further teaches transition of the reversal device (safety membrane 30 [0026] Fig. 3) from the first configuration (see…Fig. 3) to the second configuration (see…Fig. 4) causes the conductive element (strip-shaped safety element 52 [0030] Fig. 3) to contact the contact link 22 coming into contact with the negative pole 24 by means of the safety membrane 30 [0027] Fig. 4).
	The safety device proposed according to the disclosure can be used to avoid the addition of an overcharge additive to the electrolyte. [0007] Providing path illustrated in Fig. 4 allows the possibility of setting the resistance of a path comprising the negative pole 24, the contact link 22, the strip-shaped safety element 52 and the cell housing 12, in a targeted manner such that both protection of the electrode assembly 16 from overcharge current 38 is ensured and a short-circuit current 40 is limited. [0034]
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Byun to incorporate the safety device of Lange to protect the electrode assembly from overcharge current and limit short-circuit current in a predetermined manner while avoiding the addition of an overcharge additive to the electrolyte.


    PNG
    media_image4.png
    487
    751
    media_image4.png
    Greyscale

(Lange Fig. 3 annotated)

    PNG
    media_image5.png
    531
    857
    media_image5.png
    Greyscale

(Lange Fig. 4 annotated)
11- 14 are rejected under 35 U.S.C. 103 as being unpatentable over Byun et al. (US2011/0052949A1), in view of Lange et al. (US2014/0272492A1).

As to claim 11:
Byun discloses an overcharge protection device cover assembly (cap assembly 50 [0054]), the overcharge protection device cover assembly comprising: 
a base plate including a reversal device (deformable plate 51 [0058]), the reversal device being transitionable between a first configuration and a second configuration (the deformable plate 51 deforms and curves upward toward the exterior of the batter (second configuration) [0060]); a first terminal pad having a first length; a second terminal pad having a second length that is greater than the first length (see… Fig.3 d1 and d2); 
a conductive element between the reversal device and the first and second terminal pads (The intermediate member 53 is welded and fixed to the deformable plate 51 [0059] Fig. 3); 
and a spacer plate between the base plate and the first terminal pad (An upper gasket 38 and a lower gasket 39 are provided between the cap plate 28 and each of the first terminal 21 [0036]), 
	In the same field of endeavor Lange discloses a battery with improved safety [Abstract], and further teaches transition of the reversal device (safety membrane 30 [0026] Fig. 3) from the first configuration (see…Fig. 3) to the second configuration (see…Fig. 4) causes the conductive element (strip-shaped safety element 52 [0030] Fig. 3) to contact the second terminal pad before the conductive element contacts the first terminal pad (contact link 22 coming into contact with the negative pole 24 by means of the safety membrane 30 [0027] Fig. 4).
[0007] Providing path illustrated in Fig. 4 allows the possibility of setting the resistance of a path comprising the negative pole 24, the contact link 22, the strip-shaped safety element 52 and the cell housing 12, in a targeted manner such that both protection of the electrode assembly 16 from overcharge current 38 is ensured and a short-circuit current 40 is limited. [0034]
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Byun to incorporate the safety device of Lange to protect the electrode assembly from overcharge current and limit short-circuit current in a predetermined manner while avoiding the addition of an overcharge additive to the electrolyte.

The combination of Byun and Lange yields the first terminal pad being a first distance from the base plate when the reversal device is in the first configuration (see…d1 Modified Byun Fig. 3) and the second terminal pad being a second distance from the base plate when the reversal device is in the first configuration (see…d2  Modified Byun Fig. 3), the first distance being greater than the second distance ( Applying the modification of Lange and adjusting the length of the strip-shaped safety element 52 for a targeted resistance of the current path [0034] would necessitate modifying the end portions of the end tabs to accommodate such a targeted resistance path.)
	


    PNG
    media_image6.png
    505
    667
    media_image6.png
    Greyscale


(Modified Byun Fig. 3 annotated for illustration)
As to claim 12:
	Byun discloses a uniform or same working thickness of the first and second terminal pads.

    PNG
    media_image3.png
    694
    860
    media_image3.png
    Greyscale

(Byun Fig. 3 annotated)

As to claim 13:
	The limitation “the second terminal pad includes a second working thickness that is greater than the first working thickness,” is an adjustment of form without results showing benefit and is deemed a design change.
The change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04).


	Modified Byun further discloses a battery with improved safety [Abstract of Lange], and further teaches transition of the reversal device (safety membrane 30 [0026] Fig. 3) from the first configuration (see…Fig. 3) to the second configuration (see…Fig. 4) causes the conductive element (strip-shaped safety element 52 [0030] Fig. 3) to contact the second terminal pad before the conductive element contacts the first terminal pad (contact link 22 coming into contact with the negative pole 24 by means of the safety membrane 30 [0027] Fig. 4).
	
    PNG
    media_image4.png
    487
    751
    media_image4.png
    Greyscale

(Lange Fig. 3 annotated)

    PNG
    media_image5.png
    531
    857
    media_image5.png
    Greyscale

(Lange Fig. 4 annotated)


Claims 3-5 is rejected under 35 U.S.C. 103 as being unpatentable over Byun et al. (US2011/0052949A1) in view of Kozu et al. (US2005/0112456 A1).


As to claim 3-5:
	Byun discloses a battery having improved safety but does not explicitly teach the first terminal pad includes a first pivot point about which the first terminal pad is pivotable and the second terminal pad includes a second pivot point about which the second terminal pad is pivotable.
Kozu discloses protecting a battery from overcharge [0038] and also teaches the positive and negative lead plates 4, 5 are orthogonal to the face of the sealing plate 23 ([0039] Fig. 5A). This configuration allows the spot-welding of the lead plates. [0039]
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Byun to incorporate the spot welding structure of Kozu to connect the strip-shaped safety element of Lange to provide predetermined limits for the protection of the electrode assembly.

    PNG
    media_image7.png
    559
    650
    media_image7.png
    Greyscale

(Kozu Fig. 5A annotated)
As to claim 4:
	
	Byun discloses a base plate (cap plate 28 [0055] Fig. 3), the base plate defining the reversal device (An deformable plate 51 is provided under the short-circuit hole 25, and an intermediate member 53 is welded and fixed to the deformable plate 51 [0058]); and a spacer plate between the base plate and the first terminal pad (An upper gasket 38 and a lower gasket 39 are provided between the cap plate 28 and each of the first terminal 21 and the second terminal 22 to seal and insulate between the terminals 21 and 22 and the cap plate 28 [0036] Fig. 3)

    PNG
    media_image8.png
    601
    849
    media_image8.png
    Greyscale

(Byun Fig. 3 annotated)
As to claim 5:
	Byun discloses a battery having improved safety but does not explicitly teach the first terminal pad includes a first pivot point about which the first terminal pad is pivotable and the second terminal pad includes a second pivot point about which the second terminal pad is pivotable.
	In the same filed of endeavor Kozu discloses protecting a battery from overcharge [0038] and also teaches the positive and negative lead plates 4, 5 are orthogonal to the face of the sealing plate 23 (where sealing plate 23 provides the base plate [0039] Fig. 5A). This configuration allows the spot-welding of the lead plates. [0039]
Byun to incorporate the spot welding structure of Kozu to connect the strip-shaped safety element of Lange to provide predetermined limits for the protection of the electrode assembly.

[AltContent: textbox (Base plate)][AltContent: arrow]
    PNG
    media_image7.png
    559
    650
    media_image7.png
    Greyscale

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARTHOLOMEW A HORNSBY whose telephone number is (313)446-6637. The examiner can normally be reached 7:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew T Martin can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


BARTHOLOMEW ANDREW. HORNSBY
Examiner
Art Unit 1728



/Maria Laios/Primary Examiner, Art Unit 1727